IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 95-60103
                           Summary Calendar



STANLEY J. and MARY C. SMACZNIAK,

                                          Petitioners-Appellants,


versus

COMMISSIONER OF INTERNAL REVENUE,

                                          Respondent-Appellee.


                       - - - - - - - - - -
                      Appeal from Tax Court
                           TC # 21448-89
                       - - - - - - - - - -
                          August 7, 1996
Before KING, HIGGINBOTHAM and STEWART, Circuit Judges.

PER CURIAM:*

     The portion of the judgment assessing $567.88 in liability

for the 1982 tax year is vacated.    A recomputation of the

interest related to the Smaczniaks’ overpayment for tax year 1982

is beyond the jurisdiction of the Tax Court in this case and

beyond the limited scope of our remand.       See Smaczniak v. C.I.R.,

998 F.2d 238, 243 (5th Cir. 1983).    The judgment of the Tax Court

is affirmed as modified.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
All outstanding motions are DENIED.

AFFIRMED AS MODIFIED, MOTIONS DENIED.